DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10-12, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (US 9,826,682 B2), hereinafter Blank, in view of Larson et al. (US 2019/0104681 A1), hereinafter Larson.
Regarding claim 1, Blank teaches an agricultural harvester (100), comprising:
a chassis (112);
an engine carried by the chassis (It is inherent that all combine harvesters have an engine);
a threshing and separation system (124) comprising at least one concave (125) carried by the chassis, the threshing and separation system being configured to thresh and separate a flow of crop material; and
a controller (220) carried by the chassis and configured to:
operably couple to a moisture sensor (178g) disposed upstream of the threshing and separation system, relative to the flow of crop material;

output an adjustment signal to at least one component of the agricultural harvester to adjust performance of the threshing and separation system based at least partially on the determined moisture level (Col. 10 lines 18-40 teaches the controller 220 using signals from the moisture sensor 178g to generate control signals to optimize crop processing).
Blank does not teach adjusting the engine power output based on the sensed moisture level.
Larson teaches the at least one component including the engine which is operatively coupled to the controller, the controller being configured to output the adjustment signal to the engine to adjust a power output based at least partially on the determined moisture level ([0027] lines 16-34 teaches the power applied by the engine to the thresher depends on the moisture content and is higher for crops with more moisture).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include adjusting the engine power output based on moisture level as taught by Larson to the harvester of Blank in order to improve threshing performance by accounting for the heavier, moist crop that would slow down a threshing system receiving a constant power output.

Regarding claim 2, Blank of the combination as set forth above teaches a feeder house (118) carried by the chassis and configured to feed the flow of crop material to the threshing and separation system, the feeder house comprising a moisture sensor disposed therein that is operably coupled to the controller (Fig. 1 shows feeder house 118 comprising moisture sensor 178g and Fig. 2 shows sensor is coupled to controller 220).
Regarding claim 3, Blank of the combination as set forth above teaches wherein the moisture sensor is disposed on a floor of the feeder house (Fig. 1 shows moisture sensor 178g on the floor of feeder house 118).
Regarding claim 5, Blank of the combination as set forth above teaches wherein the threshing and separation system comprises a rotor cage (136) and a rotor (137) enclosed by the rotor cage.
Regarding claim 7, Blank of the combination as set forth above teaches wherein the threshing and separation system comprises a rotor drive (202) operably coupled to the rotor and the controller and configured to rotate the rotor at a rotational speed, the controller being configured to output the adjustment signal to the rotor drive to adjust the rotational speed of the rotor based at least partially on the determined moisture level (Col. 10 lines 18-40 teaches the controller 220 using signals from the moisture sensor 178g to generate control signals for rotor soeed actuator 202).
Regarding claim 8, Blank of the combination as set forth above teaches wherein the threshing and separation system comprises at least one actuator (204) operably coupled to at least one of the rotor or the concave and the controller, the controller being configured to output the adjustment signal to the at least one actuator to adjust a clearance between the rotor and the concave based at least partially on the determined moisture level (Col. 10 lines 18-40 teaches the controller 220 using signals from the moisture sensor 178g to generate control signals for concave clearance actuator 204).

Regarding claim 10, Blank teaches a method of adjusting threshing and separation performance of a threshing and separation system (124) of an agricultural harvester (100), the method being performed by a controller (220) coupled to a moisture sensor (178g) and comprising:

outputting an adjustment signal to at least one component of the agricultural harvester to adjust performance of the threshing and separation system based at least partially on the determined moisture level (Col. 10 lines 18-40 teaches the controller 220 using signals from the moisture sensor 178g to generate control signals to optimize crop processing).
Blank does not teach adjusting the engine power output based on the sensed moisture level.
Larson teaches wherein the agricultural harvester includes an engine operatively coupled to the controller, the at least one component including the engine, the adjustment signal outputted by the controller causing the engine to adjust a power output of the engine based at least partially on the determined moisture level ([0027] lines 16-34 teaches the power applied by the engine 35 to the thresher depends on the moisture content and is higher for crops with more moisture).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include adjusting the engine power output based on moisture level as taught by Larson to the harvester of Blank in order to improve threshing performance by accounting for the heavier, moist crop that would slow down a threshing system receiving a constant power output.

Regarding claim 11, Blank of the combination as set forth above teaches wherein the agricultural harvester comprises a feeder house (118) configured to feed crop material to the threshing and separation system, the feeder house comprising the moisture sensor disposed therein (Fig. 1 shows feeder house 118 comprising moisture sensor 178g and Fig. 2 shows sensor is coupled to controller 220).
Regarding claim 12, Blank of the combination as set forth above teaches wherein the moisture sensor is disposed on a floor of the feeder house (Fig. 1 shows moisture sensor 178g on the floor of feeder house 118).
Regarding claim 14, Blank of the combination as set forth above teaches wherein the threshing and separation system comprises a rotor cage (136) and a rotor (137) enclosed by the rotor cage.
Regarding claim 16, Blank of the combination as set forth above teaches wherein the threshing and separation system comprises a rotor drive (202) operably coupled to the rotor and the controller and configured to rotate the rotor at a rotational speed, wherein the output adjustment signal adjusts the rotational speed of the rotor (Col. 10 lines 18-40 teaches the controller 220 using signals from the moisture sensor 178g to generate control signals for rotor soeed actuator 202).
Regarding claim 17, Blank of the combination as set forth above teaches wherein the threshing and separation system comprises at least one actuator (204) operably coupled to at least one of the rotor or the concave and the controller, wherein the output adjustment signal causes the at least one actuator to adjust a clearance between the rotor and the concave (Col. 10 lines 18-40 teaches the controller 220 using signals from the moisture sensor 178g to generate control signals for concave clearance actuator 204).

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (US 9,826,682 B2), hereinafter Blank, in view of Larson et al. (US 2019/0104681 A1), hereinafter Larson, further in view of Walker (US 2018/0084721 A1).
Regarding claim 4, the combination of Blank in view of Larson does not teach a header comprising a moisture sensor.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the header comprising a moisture sensor of Walker’s invention to the harvester of Blank in view of Larson in order to immediately detect the crop moisture when it is cut.
Regarding claim 13, the combination of Blank in view of Larson does not teach a header comprising a moisture sensor.
Walker teaches wherein the agricultural harvester comprises a header (200) configured to cut crop material from a field, the header comprising the moisture sensor (Fig. 2 shows sensor 214 that senses moisture in the header 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the header comprising a moisture sensor of Walker’s invention to the harvester of Blank in view of Larson in order to immediately detect the crop moisture when it is cut.

Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (US 9,826,682 B2), hereinafter Blank, in view of Larson et al. (US 2019/0104681 A1), hereinafter Larson, further in view of Farley et al. (US 2011/0320087 A1), hereinafter Farley.
Regarding claim 6, the combination of Blank in view of Larson does not teach the threshing system comprising an adjustable vane and actuator.
Farley teaches wherein the threshing and separation system comprises at least one adjustable vane (64) disposed on an interior of the rotor cage and a vane actuator (72) operably coupled to the at least one adjustable vane and the controller, the controller being configured to output the adjustment signal to the vane actuator to adjust a vane pitch of the at least one adjustable vane based at least partially on the determined moisture level ([0003] teaches setting 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the adjustable vane and actuator of Farley’s invention to the harvester of Blank in view of Larson in order to increase the control of the threshing system in response to moisture.
Regarding claim 15, the combination of Blank in view of Larson does not teach the threshing system comprising an adjustable vane and actuator.
Farley teaches wherein the threshing and separation system comprises at least one adjustable vane (64) disposed on an interior of the rotor cage and a vane actuator (72) operably coupled to the at least one adjustable vane and the controller, wherein the output adjustment signal adjusts a vane pitch of the at least one adjustable vane (Fig. 3 shows controller 74 controlling the actuator 72 to adjust the vanes 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the adjustable vane and actuator of Farley’s invention to the harvester of Blank in view of Larson in order to increase the control of the threshing system in response to moisture.

Response to Arguments
Applicant's arguments filed 1/04/2022 have been fully considered but they are not persuasive. Applicant has amended independent claims 1 and 10 to include material from the now-deleted claims 9 and 18, respectively. Applicant argues that the Blank reference does not teach the controller adjusting power output of the engine based on moisture sensing. The Blank reference instead teaches adjusting the output speed of a hydrostatic transmission, with no mention of the power output of the engine. However, this limitation in the amended claims 1 and 10 is taught by the Larson reference cited above. In paragraph [0027], Larson teaches a control .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW IAN NEAL/Examiner, Art Unit 3671                                                                                                                                                                                                        
/Alicia Torres/Primary Examiner, Art Unit 3671